Marston, J.
While it would seem quite clear that the •charge upon which the respondent was arrested was not criminal in its character and that she could not therefore be imprisoned, yet there would seem to be two objections to the present remedy.
First. The fine was voluntarily paid by a third person •and respondent released before any application was made for the writ. We are asked, therefore, to set aside and hold for naught a satisfied judgment, and the necessity for so doing is not apparent. Powell v. People 47 Mich. 108.
Secondly, a remedy by certiorari and also by appeal to the circuit court was given the respondent by the charter of Ishpeming. •
This Court cannot be called upon to review in this way •cases like the present, where relief may be fully obtained *228in the circuit court of the county where the case originated. We have repeatedly held that the writ of certiorari from this Court should not be favored where any other remedy is-adequate. Dunlap v. Toledo, etc. R. R. 46 Mich. 190 ; Farrell v. Taylor 12 Mich. 113; Specht v. Detroit 20 Mich. 171.
There are cases where a want of jurisdiction existed, or where the party is imprisoned, that would be recognized' as-exceptions. In such cases the writ from this Court might well be considered as the only adequate remedy.
The present writ must be quashed as having been improvidently issued.
The other Justices concurred.